Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 6/14/2020, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 1-6.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendments, filed 6/14/2020, with respect to 7 have been fully considered and are persuasive.  The rejection of claim(s) 1 and 5 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamakawa et al (5,275,878) has been withdrawn.  The rejection of claims 2, and 6 under 35 U.S.C. 103 as being unpatentable over Yamakawa (cited above) has been withdrawn.  

Allowable Subject Matter

Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or render obvious an ink comprising a photocurable composition comprising a polymer produced by polymerization of a compound represented by formula (I). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765
                                                                                                                                                                                                        



SMc